FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D19-0252
                  _____________________________

LEONARDO LYNCH,

    Appellant,

    v.

FLORIDA DEPARTMENT OF LAW
ENFORCEMENT,

    Appellee.
                  _____________________________


On appeal from an order of the Florida Department of Law
Enforcement.

                            July 9, 2019


PER CURIAM.

     Leonardo Lynch seeks review of the Florida Department of
Law Enforcement’s decision denying his eligibility to purchase a
firearm in Florida. FDLE moved to dismiss the appeal, arguing
mainly that its decision—conveyed in a letter without any notice
of rights—was not a final agency action or quasi-judicial order
subject to review in this court because FDLE was merely
complying with a legislative mandate to perform a ministerial act.
See Rowell v. State, Fla. Dep’t of Law Enf’t, 700 So. 2d 1242, 1243-
44 (Fla. 2d DCA 1997). Alternatively, FDLE contended that the
letter did not constitute final agency action because it did not bring
the adjudicative process to a close, did not indicate that judicial
review was available, and was not filed with the agency clerk.
     Under the Administrative Procedure Act, a party who is
adversely affected by final agency action is entitled to judicial
review in a district court. See § 120.68(1)(a) & (2)(a), Fla. Stat.; see
also Fla. R. App. P. 9.030(b)(1)(C). Jurisdiction is invoked by “filing
a notice of appeal or petition for review in accordance with the
Florida Rules of Appellate Procedure within 30 days after the
rendition of the order being appealed.” § 120.68(2)(a), Fla. Stat.;
Fla. R. App. P. 9.110(c). An administrative order is rendered when
a signed, written order is filed with the clerk of the agency. See
Fla. R. App. P. 9.020(h); Hill v. Div. of Ret., 687 So. 2d 1376, 1377
(Fla. 1st DCA 1997) (“An agency has not rendered a final order
until it is ‘filed with the agency clerk.’”) (citing § 120.52(7), Fla.
Stat.).

     Here, there is no dispute that FDLE’s letter to Mr. Lynch was
not filed with the agency clerk. Thus, assuming the letter would
otherwise be appealable, * the appeal is premature because the
order has not been rendered. See Siegers Seed Co. v. Williams
Farm P’ship, 17 So. 3d 848, 849 (Fla. 1st DCA 2009) (“An order
must be rendered in order to invoke appellate jurisdiction...”);
Curls v. Fla. Fish & Wildlife Conservation Comm’n, 935 So. 2d 639,
639 (Fla. 1st DCA 2006) (dismissing without prejudice to right to
file timely appeal once the administrative order has been
rendered). To the extent FDLE fails to render an appealable order,
Mr. Lynch’s recourse is through the filing of a petition for
mandamus. See Sowell v. State, 136 So. 3d 1285, 1288 (Fla. 1st


    * Based on our disposition, we need not determine whether the
letter at issue constitutes final agency action or whether it is
merely preliminary agency action that will not mature into final
agency action until after a proceeding under section 120.57,
Florida Statutes. See Capeletti Bros., Inc. v. State, Dep’t of Transp.,
362 So. 2d 346, 348-49 (Fla. 1st DCA 1978) (distinguishing
between free-form agency proceedings and section 120.57
proceedings that culminate in final agency action); see also Fla.
League of Cities, Inc. v. Admin. Comm’n, 586 So. 2d 397, 413 (Fla.
1st DCA 1991) (“Until proceedings are had satisfying section
120.57, or an opportunity for them is clearly offered and waived,
there can be no agency action affecting the substantial interests of
a person.”).

                                   2
DCA 2014) (noting previous dismissal and granting petition for
writ of mandamus directing agency to properly render its final
order); Students for Online Voting v. Machen, 24 So. 3d 1273,
1273–74 (Fla. 1st DCA 2009) (same).

    DISMISSED.

RAY, C.J., and ROBERTS and WETHERELL, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Eric J. Friday of Kingry & Friday, Jacksonville, for Appellant.

Ashley Moody, Attorney General, and Bilal Ahmed Faruqui,
Senior Assistant Attorney General, Tallahassee, for Appellee.




                                3